Name: Commission Regulation (EC) No 803/2003 of 8 April 2003 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Regulation
 Subject Matter: coal and mining industries;  international trade;  trade policy;  technology and technical regulations
 Date Published: nan

 Avis juridique important|32003R0803Commission Regulation (EC) No 803/2003 of 8 April 2003 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds Official Journal L 115 , 09/05/2003 P. 0053 - 0057Commission Regulation (EC) No 803/2003of 8 April 2003amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamondsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds(1), as last amended by Commission Regulation (EC) No 762/2003(2), and in particular Article 20 thereof,Whereas:(1) Article 20 of Regulation (EC) No 2368/2002, as amended by Council Regulation (EC) No 254/2003(3), provides for the amending of the list of participants in the Kimberley Process certification scheme, including WTO Members and separate customs territories that fulfil the requirements of the scheme.(2) The Chair of the Kimberley Process certification scheme, through the Chair's Notice of 5 May 2003, has provided an updated list of Participants in the scheme. The updating of the list concerns in particular the addition as Participants of Cameroon, Mali, Poland, Slovenia, Tunisia and Turkey, and the removal from the list of Romania. Annex II should therefore be amended accordingly.(3) The Plenary Meeting of the Kimberley Process certification scheme of 28 to 30 April 2003 agreed that a revised list of Participants shall be issued by the Chair of the Kimberley Process certification scheme by 10 June 2003, and that all those on the revised list shall have their status as Participants confirmed or withdrawn by 31 July 2003 through a further decision of the Chair.(4) The measures provided for in Article 2 of this Regulation are in accordance with the opinion of the Committee referred to in Article 22 of Regulation (EC) No 2368/2002,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 2368/2002 is hereby replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 April 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 358, 31.12.2002, p. 28.(2) OJ L 109, 1.5.2003, p. 10.(3) OJ L 36, 11.2.2003, p. 7.ANNEX"ANNEX IIList of participants in the Kimberley Process certification scheme and their duly appointed competent authorities as referred to in Articles 2, 3, 8, 9, 12, 17, 18, 19 and 20.ALGERIAANGOLAMinistry of Geology and MinesRua Hochi MinLuandaARMENIADepartment of Gemstones and JewelleryMinistry of Trade and Economic DevelopmentYerevanArmeniaAUSTRALIA- Community Protection SectionAustralian Customs SectionCustoms House, 5 Constitution AvenueCanberra ACT 2601Australia- Minerals Development SectionDepartment of Industry, Tourism and ResourcesGPO Box 9839Canberra ACT 2601AustraliaBELARUSDepartment of FinanceSovetskaja Str., 7220010 MinskRepublic of BelarusBOTSWANAMinistry of Minerals, Energy & Water ResourcesPI Bag 0018GaboroneBotswanaBRAZILMinistry of Mines and EnergyEsplanada dos Ministerios - Bloco "U" - 3.o andar70065 - 900 Brasilia - DFBrazilBURKINA FASOCAMEROONCANADA- International:Department of Foreign Affairs and International TradePeace Building and Human Security DivisionLester B Pearson Tower B - Room: B4-120125 Sussex Drive Ottawa, Ontario K1A 0G2Canada- For specimen of the Canadian KP Certificate:Stewardship DivisionInternational and Domestic Market Policy DivisionMineral and Metal Policy BranchMinerals and Metals SectorNatural Resources Canada580 Booth Street, 10th Floor, Room: 10A6Ottawa, OntarioCanada K1A 0E4- General enquiries:Kimberley Process OfficeMinerals and Metals Sector (MMS)Natural Resources Canada (NRCan)10th Floor, Area A-7580 Booth StreetOttawa, OntarioCanada K1A 0E4CENTRAL AFRICAN REPUBLICIndependent Diamond Valuators (IDV)Immeuble SOCIM, 2Ã ¨me Ã ©tageBP 1613 BanguiCentral African RepublicCHINA, People's Republic ofDepartment of Inspection and Quarantine ClearanceGeneral Administration of Quality Supervision, Inspection and Quarantine (AQSIQ)9 MadiandongluHaidian District, BeijingPeople's Republic of ChinaHONG KONG, Special Administrative Region of the People's Republic of ChinaDepartment of Trade and IndustryHong Kong Special Administrative RegionPeople's Republic of ChinaRoom 703, Trade and Industry Tower700 Nathan RoadKowloonHong Kong, ChinaCONGO, Democratic Republic ofCentre d'Evaluation, d'Expertise et de Certification (CEEC)17th floor, BCDC Tower30th June AvenueKinshasaDemocratic Republic of CongoCONGO, Republic ofCOTE D'IVOIRECYPRUSCZECH REPUBLICMinistry of FinanceLetenska 15Prague 1Czech RepublicEUROPEAN COMMUNITYEuropean CommissionDG External Relations/A/2B-1049 BrusselsBelgiumGABONMinistry of Mines, Energy, Oil and Hydraulic Resources of GabonB.P. 576 or 874LibrevilleGabonGHANAPrecious Minerals Marketing Company (Ltd.)Diamond HouseKinbu RoadP.O. Box M. 108AccraGhanaGUINEAMinistry of Mines and GeologyBP 2696ConakryGuineaGUYANAGeology and Mines CommissionPO Box 1028Upper BrickdamStabroekGeorgetownGuyanaHUNGARYLicensing and Administration Office of the Ministry of Economy and TransportMargit krt. 851024 BudapestHungaryINDIAThe Gem & Jewellery Export Promotion CouncilDiamond Plaza, 5th Floor 391-A, Fr D.B. MargMumbai 400 004IndiaISRAELMinistry of Industry and TradeP.O. Box 300752130 Ramat GanIsraelJAPAN- United Nations Policy DivisionForeign Policy BureauMinistry of Foreign Affairs2-11-1, Shibakoen Minato-ku105-8519 TokyoJapan- Mineral and Natural Resources DivisionAgency for Natural Resources and EnergyMinistry of Economy, Trade and Industry1-3-1 Kasumigaseki, Chiyoda-ku100-8901 TokyoJapanKOREA, Democratic People's Republic ofKOREA, Republic of- UN DivisionMinistry of Foreign Affairs and TradeGovernment Complex Building77 Sejong-ro, Jongro-guSeoulKorea- Trade Policy DivisionMinistry of Commerce, Industry and Enterprise1 Joongang-dong, Kwacheon-CityKyunggi-doKoreaLAOS, People's Democratic RepublicDepartment of Foreign Trade,Ministry of CommerceVientianeLaosLEBANONLESOTHOCommission of Mines and GeologyP.O. Box 750Maseru 100LesothoMALAYSIAMinistry of Trade and IndustryBlock 10Komplek Kerajaan Jalan Duta50622 Kuala LumpurMalaysiaMALIMALTAMAURITIUSMinistry of Commerce and CooperativesImport Division2nd Floor, Anglo-Mauritius HouseIntendance StreetPort LouisMauritiusMEXICONAMIBIADiamond CommissionMinistry of Mines and EnergyPrivate Bag 13297WindhoekNamibiaNORWAYMinistry of Foreign AffairsPO Box 8114 Dep.N-0032 OsloNorwayPHILIPPINESPOLANDRUSSIAN FEDERATIONGokhran of Russia14, 1812 Goda St.121170 MoscowRussiaSIERRA LEONEMinistry of Mineral ResourcesYouyi BuildingBrookfieldsFreetownSierra LeoneSLOVENIASOUTH AFRICASouth African Diamond Board240 Commissioner StreetJohannesburgSouth AfricaSRI LANKATrade Information ServiceSri Lanka Export Development Board42 Nawam MawathaColombo 2Sri LankaSWAZILANDGeological Surveys and Mines DepartmentBox 9, MbabaneSwazilandSWITZERLANDState Secretariat for Economic AffairsExport Control Policy and SanctionsEffingerstrasse 13003 BerneSwitzerlandTAIWAN, PENGHU, KINMEN and MATSU, Separate Customs TerritoryImport and Export officeLicensing and AdministrationBoard of Foreign TradeTaiwanTANZANIACommission for MineralsMinistry of Energy and MineralsPO Box 2000Dar es SalaamTanzaniaTHAILANDMinistry of CommerceDepartment of Foreign Trade44/100 Thanon Sanam Bin Nam-NonthaburiMuang DistrictNonthaburi 11000ThailandTOGODirectorate General - Mines and GeologyB.P. 356216, Avenue SarakawaLomÃ ©TogoTUNISIATURKEYUKRAINE- Ministry of FinanceState Gemological CenterDegtyarivska St. 38-44Kiev04119 Ukraine- International DepartmentDiamond Factory "Kristall"600 Letiya Street 2121100 VinnitsaUkraineUNITED ARAB EMIRATESDubai Metals and Commodities CentrePO Box 63DubaiUnited Arab EmiratesUNITED STATES OF AMERICAU.S. Department of State2201 C St., N.W.Washington D.C.United States of AmericaVENEZUELAMinistry of Energy and MinesApartado Postal No. 61536 ChacaoCaracas 1006Av. Libertadores, Edif. PDVSA, Pent House BLa Campina - CaracaVenezuelaVIETNAMExport-Import Management DepartmentMinistry of Trade of Vietnam31 Trang TienHanoi 10.000VietnamZIMBABWEPrincipal Minerals Development OfficeMinistry of Mines and Mining DevelopmentPrivate Bag 7709, CausewayHarareZimbabwe"